Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton.
Por entender que bajo nuestro ordenamiento constitu-cional se debe requerir la corroboración en casos en los cuales la prueba principal de cargo consista en manifesta-ciones inconsistentes de un coautor de los hechos delicti-vos, concurrimos con la opinión del Tribunal. En el caso ante nos, la prueba sustantiva presentada por el Ministe-rio Público fue suficientemente corroborada. Por lo tanto, confirmaríamos el veredicto de culpabilidad.
I
Samuel (c/p Sammy), Cándido y Rubero Adorno Cabrera, y Carmelo Del Moral Avilés fueron acusados de ase-sinar en concierto y de común acuerdo el 7 de octubre de 1981 a José Miguel Orsini (c/p Cheo) y a Ángel Manuel Bruno Ramos (c/p Pocholo). Se les acusó, además, de ten-*866tativa de asesinato contra Ángel Manuel Bruno Ramos y de varias infracciones a la Ley de Armas de Puerto Rico. El Jurado rindió un veredicto de culpabilidad en los delitos graves y el juez en los delitos menos graves.
La prueba del Ministerio Fiscal consistió de dos (2) de-claraciones juradas prestadas por José Ricardo Ramírez Seijo (c/p Ricky), coautor. Estas fueron admitidas como ma-nifestaciones anteriores bajo la Regla 63 de Evidencia, 32 L.P.R.A. Ap. IV, al variar el testigo su testimonio en corte abierta.(1)
La primera declaración jurada fue prestada el 22 de marzo de 1982 ante el Fiscal Juan López Morales. En ésta, Ricky incriminaba a los cuatro (4) apelantes en los asesi-natos y las violaciones a la Ley de Armas de Puerto Rico.(2) Las circunstancias bajo las cuales fue tomada la primera declaración jurada, prima facie, guardaron los requisitos de ley al Ricky estar representado por el abogado y haber sido advertido de sus derechos. Ricky, a través de su abo-gado, expresó el deseo de declarar a cambio de no ser acu-sado por los hechos delictivos. El Fiscal, al corroborar a través de sus propias observaciones la versión de Ricky, decidió utilizarlo como testigo y no acusarlo como coautor.(3)
En su declaración jurada de 22 de marzo de 1982 Ricky mencionó datos como: la apropiación ilegal de un (1) Dat-*867sun amarillo que se había quedado sin gasolina; las armas que portaban los acusados el día de los hechos (pistolas y escopeta); la descripción de la finca Pámpanos de Vega Alta (lugar donde ocurrieron los asesinatos); la existencia de una (1) guagua pick-up Ford roja utilizada en los hechos delictivos; su conocimiento de antiguas rencillas por mo-tivo de faldas entre Samuel Adorno y José Miguel Orsini, y el haber acompañado a las víctimas el día de los hechos.
Posteriormente, en la vista preliminar de 3 de mayo de 1982, Ricky alteró sustancialmente su primera versión de los hechos, exonerando de toda culpa a los acusados, le imputó los asesinatos de Cheo y Pocholo a Justino Díaz Cabrera (c/p Tinito), a su hermano Randall y a un señor de tez trigueña, a quien no conocía. Éstos alegadamente em-boscaron a Cheo, a Pocholo y a él. Ricky adujo haber sido torturado intensamente durante esa primera declaración ante el Fiscal Juan López Morales para inculpar a los acusados. Además, señaló que la Policía le hizo promesas, al efecto de ayudarlo en unos casos que tenía pendientes en los tribunales. Por estas razones, decidió “inventarse” la nueva versión de los hechos.
En el juicio, el Ministerio Público presentó la primera declaración jurada y el tribunal la admitió como prueba sustantiva. Durante el juicio, la defensa contrainterrogó extensamente a Ricky sobre las declaraciones anteriores, tanto durante la investigación como la prestada en la vista preliminar. Además, fue admitida en evidencia, como prueba sustantiva, una declaración jurada prestada el 4 de mayo de 1982. Esta segunda declaración jurada fue pres-tada luego de haber celebrado la vista preliminar y mien-tras Ricky se encontraba en la cárcel de Distrito de Humacao. Es en esta segunda declaración jurada cuando Ricky sostiene la veracidad de la primera declaración pres-tada el 22 de marzo de 1982. Explicó que la versión ofre-cida por él en la vista preliminar fue producto de la intimi-dación ocasionada por los acusados con los cuales había *868compartido una celda en el tribunal el día en que se iba a celebrar dicha vista. Los acusados, alegadamente, le ofre-cieron “encargarse”, a través de abogados, de sus casos pendientes y le prometieron una serie de favores a cambio de que no testificara contra ellos. Pero, sobre todo, le ex-presaron que “como chota no podía vivir en la cárcel”(4) y que “del cambio de su declaración dependía que siguiera viviendo”.(5) Como si fuera poco, su esposa le llevó una carta de los Adorno donde le sugerían no declarar en su contra y, por el contrario, implicar a Tinito. Ricky admitió haberse inventado todo lo relatado en la vista preliminar a instancias y como consecuencia de la intimidación de los acusados.
Por otro lado, las declaraciones de los demás testigos de cargo tendieron a corroborar la primera declaración mani-festada por Ricky el 22 de marzo de 1982.(6) Veamos: la viuda de Ángel Manuel Ramos (c/p Pocholo) testificó que el día de los hechos Ricky llegó a su casa “en un carro pe-queño amarillo y llamó a Pocholo para que éste lo llevara a buscar gasolina”(7) para dicho auto; la Dra. Yocasta Brugal, patóloga forense que realizó las autopsias de los occisos, determinó que las heridas demostradas por los cadáveres fueron producidas por una escopeta; el Fiscal Juan López Morales testificó que decidió otorgarle inmunidad a Ricky porque su descripción de la finca en el barrio Pámpanos corroboraba lo observado por este Fiscal el 21 de marzo de 1982; José Molina Adorno, cuñado de los coacusados, testi-ficó que en febrero de 1981 vendió una guagua Ford pick-up a Cándido Adorno Cabrera; la viuda de José Miguel Orsini (c/p Cheo) testificó sobre problemas que habían tenido Samuel y Cheo; además, la viuda de Pocholo con-firmó que días antes de las muertes, su esposo le había *869expresado que Cheo y él habían tenido un problema con los hermanos Rubero y Samuel Adorno. Ella misma testificó que el día de los hechos Ricky salió en compañía de Pocholo y Cheo, y que ésta fue la última vez que vio a Pocholo con vida.
II
Al evaluar la controversia de autos partimos de la pre-misa de que bajo la Regla 63 de Evidencia de Puerto Rico, supra, las manifestaciones anteriores de un testigo sujeto a ser contrainterrogado, incompatibles con su testimonio en el tribunal, podrán utilizarse no sólo como prueba de im-pugnación, sino como prueba sustantiva. Pueblo v. Esteves Rosado, 110 D.P.R. 334 (1980). El testimonio del testigo en el juicio “coloca al juzgador en una posición satisfactoria para evaluar la veracidad y confiabilidad de ambas versio-nes del testigo —en caso de ser inconsistentes— ya que puede observar su [demeanor o] comportamiento al ser confrontado [en la silla testifical] con la declaración anterior y oír cualesquiera explicaciones que tenga que ofrecer en cuanto a la inconsistencia”. Pueblo v. Esteves Rosado, supra, pág. 338. Véase Weinstein’s, supra, Sec. 801(d)(l)(A)[03], pág. 801-150. Claro está, no se trata de admitir en evidencia como prueba sustantiva cualquier de-claración anterior inconsistente, sino aquella que ponga en duda el establecimiento de alguno de los elementos del de-lito y/o la conección del acusado con éstos.
Ahora bien, existe una distinción entre la admisibilidad de las manifestaciones anteriores incompatibles como prueba sustantiva y su valor probatorio. En California v. Green, 399 U.S. 149, 170 (1970), el Tribunal Supremo federal sostuvo que cuando la única prueba existente para con-denar al acusado consistiera de manifestaciones anteriores incompatibles, debe examinarse cuidadosamente la misma al momento de evaluar su suficiencia para sostener la con-*870vicción del acusado más allá de toda duda razonable. Íd., pág. 170 y esc. 19. Véase, además, United States v. Orrico, 599 F.2d 113, 118 (6to Cir. 1979). Es nuestro criterio que, en aras de preservar las garantías constitucionales del acusado en cuanto a su presunción de inocencia hasta que no se pruebe su culpabilidad más allá de duda razonable, este Tribunal debe requerir corroboración cuando la única prueba de cargo o aquella sobre la cual descanse el peso de la prueba condenatoria, sean manifestaciones inconsisten-tes de un coautor.(8)
Dejar a la discreción única del juez o de un Jurado el aquilatar la confiabilidad y conferirle valor probatorio a ese tipo de evidencia sin mayor corroboración constituiría una violación al debido proceso de ley al que tienen dere-cho los acusados.
En las circunstancias particulares de este caso, las de-, claraciones juradas del coautor Ricky no eran suficientes, por sí solas, para sostener la convicción de los acusados más allá de toda duda razonable. Procedía corroborar, me-diante los testimonios de otros testigos de cargo, la veraci-dad de la primera declaración del coautor Ricky. (9) Exami-nada la totalidad de estos testimonios, estamos de acuerdo con el dictamen apelado por entender que el foro de instan-cia corroboró de forma correcta las declaraciones anterio-res del coautor.

(1) Además, se presentaron diversos testimonios, tales como: el de la viuda de Bruno Ramos, Evelyn Miranda; el del Fiscal investigador, Ledo. Juan López Morales; el de la viuda de Ríos. Orsini, Antonia Pérez Santana; el de la patóloga forense, Dra. Yocasta Brugal; el del agente Luis A. Maysonet; el del ganadero Isaac Pérez Rosado; el del Comandante de la Policía Edelmiro Rivera Falcón; el del agente del C.I.C. Heriberto Méndez De Jesús, y el del Ledo. Emilio Hidalgo Nazario, abogado del testigo Ricky. La defensa no presentó ningún testigo.


(2) Véase la opinión mayoritaria para una descripción detallada de la declaración.


(3) Véase el esc. 5 de la opinión mayoritaria, pág. 851, en referencia a que “[e]l Fiscal López Morales señaló que tomó la decisión de otorgarle inmunidad a Ricky ‘porque lo que dicho testigo le dijo corrobora unos cuantos aspectos que [yo] había observado en la Finca Pámpanos de Vega Alta el 21 de marzo de 1982; me habló de la casita alta en zocos, ranchones, letrina, el portón donde se dejó la guagua, el camino lo describió. Todo me era familiar con lo que yo había visto y concluí que el hombre estaba diciendo la verdad’ ”,


(4) Véase la opinión mayoritaria, pág. 849.


(5) Íd.


(6) Íd., págs. 850-855.


(7) Íd., pág. 850.


(8) En State v. Ramsey, 782 P.2d 480 (Utah 1989), el tribunal admitió manifes-taciones, anteriores incompatibles como prueba sustantiva pero no las consideró su-ficientes para imponer culpabilidad, por no haber sido corroborada la prueba. En State v. Mancine, 590 A.2d 1107, 1117, 1119 (1991), el Tribunal Supremo de Nueva Jersey advirtió sobre el peligro de sostener una convicción fundada exclusivamente en las manifestaciones incompatibles de un testigo sin haber sido éstas corroboradas.


(9) Véase J.M. Stalmack, Prior Inconsistent Statements: Congress Takes a Compromising Step Backward in Enacting Rule 801(d)(1)(A), 8 Loy. U. Chi. L.J. 251, 268 (1975).